Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip R. Poh Reg. No.: 51176 on 2/10/2022.

The application has been amended as follows: 
1.	A portable video streaming device configured to stream video content, the portable video streaming device comprising:
a housing having a top assembly portion and a bottom assembly portion, wherein the top assembly portion is connected to the bottom assembly portion with fasteners to form the housing, and wherein the bottom assembly portion has a sidewall that includes (i) a first opening to a high definition multimedia interface (HDMI) connector configured to removably connect to an HDMI port of a display device and (ii) a second opening to a power connector configured to removably connect to a power source;
a printed circuit board substrate disposed within the housing, wherein the printed circuit board substrate includes electronic circuitry configured to:

transmit the video content through the HDMI connector to an external speaker device; and
an output cord having a first end portion that defines a low-voltage differential signaling connector fastened 

20.	A portable video streaming device configured to stream video content, the portable video streaming device comprising:
a housing having a top assembly portion and a bottom assembly portion, wherein the top assembly portion is connected to the bottom assembly portion with fasteners to form the housing, and wherein the bottom assembly portion has a sidewall that includes (i) a first opening to a high definition multimedia interface (HDMI) connector configured to removably connect to an HDMI port of a display device and (ii) a second opening to a power connector configured to removably connect to a power source;
an output cord having a first end portion that defines a low-voltage differential signaling connector fastened 
a printed circuit board substrate disposed within the housing, wherein the printed circuit board substrate includes electronic circuitry, wherein the electronic circuitry includes a system on chip (SOC), a wireless communications chip, a memory chip, and a power management integrated circuit, and wherein the electronic circuitry is configured to:
receive video content wirelessly from a computing device that is wirelessly connected to the streaming device over a communications network; and
transmit the video content through the HDMI connector to an external speaker device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “an output cord having a first end portion that defines a low-voltage differential signaling connector fastened to the printed circuit board substrate within the housing and a second end portion having the HDMI connector that is configured to be removably connected to the HDMI port of the display device”.

Related Art
Isaac-Lowry (US Publication No.: 20160112611) discloses a high definition camera system comprising a camera (Fig. 2, label 2) with a cord or output cord having a mini-HDMI connector at one end and a soldered connection at another end of the cord or output cord. (Fig. 2, label 36, paragraph 40)

Gahagan (US Publication No.: 20160104417) discloses a chipset with a memory controller comprising an LVDS/LDI connector to HDMI connector (Fig. 1, label 132,138)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LINDA WONG/Primary Examiner, Art Unit 2655